     Case 1:18-cv-00554-DAD-EPG Document 79 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD SCOTT KINDRED,                            Case No. 1:18-cv-00554-DAD-EPG
12                       Plaintiff,                     ORDER FOR PLAINTIFF TO SHOW CAUSE
                                                        WHY HIS CLAIMS AGAINST JOHN/JANE
13           v.                                         DOES 1-10 SHOULD NOT BE DISMISSED
                                                        WITHOUT PREJUDICE
14    BRANDON PRICE, et al.,
15                       Defendants.
                                                        RESPONSE DUE WITHIN FORTY-FIVE
16                                                      DAYS
17
            Plaintiff Richard Scott Kindred (“Plaintiff”) is a civil detainee proceeding pro se and in
18
     forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. For the reasons that
19
     follow, the Court will order Plaintiff to show cause why his claims against John/Jane Does 1-10
20
     should not be dismissed without prejudice.
21          On July 8, 2019, the Court entered findings and recommendations recommending that this
22   action proceed on Plaintiff’s: (1) Fourth Amendment search and seizure claims against
23   Defendants Brandon Price, J. Corona, Jose Lopez (collectively “Defendants”), and John/Jane
24   Does 1-5; (2) First Amendment free exercise claim against Defendants Corona and Lopez; and
25   (3) First Amendment access to courts claim against John/Jane Does 6-10. (ECF No. 19.) The
26   Court recommended that all other claims and defendants be dismissed with prejudice. (Id.)

27   District Judge Dale A. Drozd entered an order adopting the Court’s findings and

28   recommendations in full on October 18, 2019. (ECF No. 23.)
                                                       1
     Case 1:18-cv-00554-DAD-EPG Document 79 Filed 06/09/21 Page 2 of 2


 1          On October 24, 2019, the Court entered an order authorizing service of the summons and

 2   complaint on Defendants Price, Corona, and Lopez. (ECF No. 24.) This order advised Plaintiff

 3   that Doe defendants cannot be served until Plaintiff has identified them and amended his

 4   complaint to substitute named defendants in place of the Doe defendants. (Id. at 2.) Plaintiff was

 5   also advised that he would be required to identify Doe defendants as the litigation proceeds. (Id.)
     On April 30, 2020, the Court entered a Scheduling Order which, among other things, advised the
 6
     parties that discovery was open. (ECF No. 43 at 1.)
 7
            This case has been pending since 2018 and, to date, Plaintiff has not filed a motion to
 8
     amend his complaint or otherwise identified the Doe defendants. Discovery has concluded and
 9
     Defendants Price, Corona, and Lopez have filed a motion for summary judgment. Accordingly, in
10
     light of the status of the case, the Court will order Plaintiff to show cause in writing why
11
     John/Jane Does 1-10 should not be dismissed from this action without prejudice.
12
            Accordingly, IT IS HEREBY ORDERED that, within forty-five (45) days from the date
13
     of service of this order, Plaintiff shall respond in writing and show cause why John/Jane Does 1-
14
     10 should not be dismissed from this action. Failure to respond to this order will result in a
15   recommendation that John/Jane Does 1-10 be dismissed without prejudice.
16

17   IT IS SO ORDERED.

18
        Dated:     June 8, 2021                                 /s/
19                                                      UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
